Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 1 of 35        PageID #: 1213




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

 HARLEYSVILLE PREFERRED         )
 INSURANCE COMPANY,             )
                                )
       Plaintiff,               )
                                )
 vs.                            )                 Civil Action No.:
                                )                 1:20-CV-00340-TFM-B
 INTERNATIONAL PAPER COMPANY, )
 JRD CONTRACTING & LAND         )                 ORAL ARGUMENT REQUESTED
 CLEARING, INC., JOHN R. DAILEY )
 SR., AND JRD CONTRACTING, INC. )
                                )
       Defendants.              )

 =====================================================================
             DEFENDANT INTERNATIONAL PAPERS COMPANY’S
              OPPOSITION TO HARLEYSVILLE’S MOTION FOR
                     JUDGMENT ON THE PLEADINGS
          AND CROSS MOTION FOR JUDGMENT ON THE PLEADINGS


                                                            John M. Johnson
                                                             Brian P. Kappel
              A. David Fawal                                Charles M. Hearn
           BUTLER SNOW LLP                         LIGHTFOOT, FRANKLIN & WHITE, LLC
       One Federal Place, Suite 1000                        The Clark Building
          1819 5th Avenue North                            400 20th Street North
       Birmingham, Alabama 35203                       Birmingham, Alabama 35203
        Telephone: (205) 297-2200                       Telephone: (205) 581-0700
        Facsimile: (205) 297-2100                       Facsimile: (205) 581-0799
       david.fawal@butlersnow.com                       jjohnson@lighfootlaw.com
                                                        bkappel@lightfootlaw.com
                                                         chearn@lightfootlaw.com



                            Attorneys for International Paper Co.
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 2 of 35                                                              PageID #: 1214




                                                      TABLE OF CONTENTS

 Table of Exhibits ............................................................................................................................. ii
 Introduction ..................................................................................................................................... 1
 Statement of Undisputed Facts ....................................................................................................... 2
 Legal Argument .............................................................................................................................. 6
            A.         MOTION FOR JUDGMENT ON THE PLEADINGS STANDARD ........................................ 6
            B.         PLAINTIFF’S FAILURE TO DELIVER THE POLICY TO IP PURSUANT TO ALA. CODE
                       §27-14-19 (1975) PREJUDICED IP AND ESTOPS THE ASSERTION OF CONDITIONS
                       AND/OR EXCLUSIONS UNDER THE POLICY ............................................................... 7

            C.         IF THE COURT FINDS PLAINTIFF IS NOT ESTOPPED FROM RELYING ON THE
                       NOTICE CONDITION IN THE POLICY, THEN IP’S NOTICE TO PLAINTIFF WAS
                       REASONABLE AS A MATTER OF LAW ..................................................................... 11
            D.         HARLEYSVILLE HAS A DUTY TO DEFEND IP AND IMPROPERLY DENIED
                       COVERAGE AND DEFENSE ...................................................................................... 15
            E.         THE DUTY TO INDEMNIFY ISSUE IS NOT RIPE ......................................................... 26
            F.         IP’S COUNTERCLAIMS OF BREACH OF CONTRACT AND BAD FAITH ....................... 28
            G.         IP’S MOTION FOR JUDGMENT ON THE PLEADINGS AS TO THE DUTY TO DEFEND ... 28
 Conclusion .................................................................................................................................... 29
 Certificate of Service .................................................................................................................... 32




                                                                          i
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 3 of 35                   PageID #: 1215




                                       TABLE OF EXHIBITS

        Documents attached as exhibits and referenced are central to (1) the claims in the

 underlying Alabama action, the Tennessee action, and this action; (2) pleadings and documents

 which the court can take judicial notice; and/or (3) public records. The authenticity of these is

 undisputed.

        Exhibit A -    IP Tennessee Action Declaratory Judgment Complaint against JRD
                       Contracting and Land Clearing dated February 14, 2020

        Exhibit B -    Certificate of Insurance dated March 24, 2017

        Exhibit C -    Alabama Action Complaint with Exhibits filed May 18, 2018

        Exhibit D -    Services Agreement between IP and JRD Contracting and Land Clearing,
                       Inc.

        Exhibit E -    IP counsel Johnson’s letter to Counsel for Dailey Sr and JRD Contracting,
                       Inc. dated August 21, 2019

        Exhibit F -    IP counsel Mathis’ letter to Harleysville Ins. Co. dated March 23, 2020
                       without exhibits

        Exhibit G -    IP counsel Mathis’ email to Harleysville’s adjuster dated April 22, 2020

        Exhibit H -    Nationwide/Harleysville Adjuster’s email to IP counsel Mathis dated May
                       6, 2020

        Exhibit I -    Letter of Ruben Soto with IP to Mr. Dailey Sr. dated December 20, 2017

        Exhibit J -    Affidavit of Clifford R. Lange, PhD. dated July 30, 2020




                                                ii
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 4 of 35                      PageID #: 1216




            COMES NOW Defendant International Paper Company (hereinafter “IP”) and files its

 opposition to Plaintiff Harleysville Preferred Insurance Company’s (hereinafter “Plaintiff” or

 “Harleysville”) Motion for Judgment on the Pleadings [Doc.40] and Brief in Support [Doc. 44]

 and also submits its Cross-Motion for Judgment on the Pleadings as to the issue of Harleysville’s

 duty to defend. IP submits the following in support:

                                             INTRODUCTION

            This declaratory judgment action arises out of Plaintiff’s denial of coverage, defense and

 indemnity to additional insured, IP, under a commercial liability policy in force during all times

 relevant to the facts in the pending litigation John R. Dailey, Sr. and JRD Contracting, Inc1. vs.

 IP, et. al, Civil Action No. CV-2018-900045 (Circuit Court of Wilcox County, Alabama)

 (hereinafter “Alabama action” or “underlying action”) and indemnity relating to the default

 judgment obtained by IP against JRD Contracting & Land Clearing, Inc. (hereinafter “JRD Land

 Clearing”) in the federal action IP v. JRD Contracting & Land Clearing, Inc., Civil Action No.

 2:20-cv-02113 (U.S. District Court for the Western District of Tennessee) (hereinafter

 “Tennessee action”). Pursuant to the Declaratory Judgment Act, 28 U.S.C. §2201, Plaintiff seeks

 declarations regarding (1) whether Plaintiff owes coverage, defense and indemnity to IP in the

 Alabama action; and (2) whether Plaintiff owes coverage to JRD Land Clearing for all claims

 asserted in the Tennessee action, in which IP claims that JRD Land Clearing owes IP contractual

 indemnity for the Alabama action. Plaintiff filed a Motion for Judgment on the Pleadings

 asserting there are no material facts in dispute and that it is entitled to judgment as a matter of

 law. There are indeed numerous material facts in dispute as to several issues precluding relief

 under Rule 12(c), and Plaintiff’s motion is due to be denied. Moreover, IP’s own Cross-Motion

 for Judgment on the Pleadings, as to the issue of Plaintiff’s duty to defend, is due to be granted.

 1
     Hereinafter “JRD Contracting."


                                                    1
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 5 of 35                     PageID #: 1217




                                STATEMENT OF UNDISPUTED FACTS

        1.      Plaintiff Harleysville issued commercial general liability policies to JRD Land

 Clearing for policy periods from August 31, 2015 through August 13, 2018. The policies were in

 full force and effect at all times relevant to the Alabama action. [Docs. 1-1, 1-2 and 1-3]

        2.      JRD Contracting is an Alabama Corporation with its principal place of business in

 Camden, Alabama. [Doc 1, ¶ 5] JRD Land Clearing is an Alabama corporation with its

 principal place of business in Camden, Alabama. [Doc. 1, ¶ 3] John R. Dailey Sr. (“Dailey Sr.”)

 is a citizen of Alabama. [Doc. 1, ¶4]

        3.      IP is the owner and operator of a paper mill in Pine Hill, Wilcox County,

 Alabama. [Exhibit A, Doc 1, ¶6] At all times relevant, IP was listed as an additional insured on

 the policies of insurance issued by Plaintiff. [Exhibit B]

        4.      IP produces Organo-Ash as part of its paper-manufacturing process at the Pine

 Hill Mill. Organo-Ash is a mixture of wood and coal ash. [Exhibit A, Doc 1, ¶7] Organo-Ash is

 a good source of organic material, contains essential nutrients for plants and provides significant

 nitrogen when used as a top dressing. [Exhibit C, Doc. 1, Exhibit 2, pgs. 27, 30, 33, 36, and 39]

 Organo-Ash is also suitable for use in landscaping projects, roadway embankments and

 subsurface fills for recreational areas. [Exhibit C, Doc. 1, Exhibit 3, p. 43]

        5.      IP retains the services of independent contractors to collect and transport the

 Organo-Ash from IP’s Pine Hill Mill to landowners that have enrolled into an Organo-Ash

 program. JRD Land Clearing entered into a Services Agreement with IP in August 2016 for that

 purpose. [Exhibit D]

        6.      The Services Agreement required JRD Land Clearing to maintain insurance

 coverage as specified in Article 16 of the Agreement. [Exhibit D, Article 16] Additionally, JRD

 Land Clearing was required to “make IP an additional insured on [JRD Contracting’s]


                                                   2
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 6 of 35                   PageID #: 1218




 Commercial General Liability ….” Policy. See Exhibit D, Article 16, ¶4. [Doc. 34, p.23] The

 Services Agreement also contains an indemnity provision. Under the indemnity provision, JRD

 Land Clearing agreed to:

               assume[] the defense and entire responsibility and liability for any and all
               damage or injury of any kind or nature whatsoever . . . to all persons,
               whether employed by [JRD Land Clearing] or otherwise . . . . If any
               person makes a claim for any such damage or injury . . ., [JRD Land
               Clearing] agrees to indemnify and save harmless the IP, its agents,
               servants and employees from and against any and all loss, damages, injury
               or expenses including reasonable attorney’s fees that IP may sustain as a
               result of any such claims, and [JRD Land Clearing] agrees to assume, on
               behalf of IP, the defense of any action at law or in equity, which may be
               brought against IP upon such claim and to pay on behalf of IP upon its
               demand, the amount of any judgment that may be entered against IP in any
               such action.

 [Exhibit D, Article 16, ¶ 6] In 2017, IP terminated the Services Agreement with JRD Land

 Clearing [Exhibit A, Doc. 1, ¶14]

        7.     On May 18, 2018, Dailey Sr. and JRD Contracting filed a lawsuit against IP and

 others in the Circuit Court of Wilcox Co., Alabama (i.e., the Alabama action) alleging conduct

 that occurred prior to IP’s termination of the Services Agreement with JRD Land Clearing.

 [Exhibit C and Doc 39-2] Over time, it is alleged Organo-Ash was stockpiled on the subject

 property in the Alabama action causing damage to the real property. [Exhibit A, Doc. 1, ¶18 and

 Exhibit C, Doc. 1, ¶15]

        8.     Attached to the Complaint in the Alabama action were various exhibits regarding

 the organic makeup of Organo-Ash. Included in the Exhibits were letters from Dr. Clifford

 Lange from Auburn University over numerous years detailing his analysis of Organo-Ash. Dr.

 Lange described Organo-Ash as a “good source of soil organic material,” it would “provide

 significant nitrogen when used as top dressing”, and that “calcium, iron, potassium, magnesium,

 sulfur and sodium, which are essential nutrients for plants” were present in Organo-Ash.



                                                3
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 7 of 35                    PageID #: 1219




 [Exhibit C, Doc 1, Ex. 2, pgs. 27,30,33,36 and 37] A Synterra Technical Memorandum dated

 December 11, 2015 was also attached as an exhibit which, amongst other testing, was to

 determine if Organo-Ash presented an environmental hazard. The Synterra memo concluded that

 Organo-Ash was safe to use in landscaping areas, roadway embankments and for recreational

 uses such as “athletic fields.” [Exhibit C, Doc. 1, Ex. 3, pgs. 42-45]

        9.      IP had no record of Organo-Ash being sent to JRD. Inc.’s subject property at issue

 in the Alabama action. On February 13, 2019, after months of IP seeking information about the

 source of the alleged Organo-Ash, the Alabama action Plaintiffs made supplemental discovery

 responses to IP’s discovery, disclosing for the first time JRD Land Clearing had placed the

 Organo-Ash on the subject property. [Doc. 34, p. 24, ¶19]

        10.     Even though the subject property in the Alabama action was not designated as an

 Organo-Ash land application site, and in direct violation of the Services Agreement, JRD Land

 Clearing stockpiled residual Organo-Ash from its dump trucks on that subject property. The

 deposition of Dailey Sr. on April 17, 2019 confirmed JRD Land Clearing was the source of the

 Organo-Ash being deposited on the subject property, not IP. [Exhibit A, Doc. 1, ¶17, Doc. 34, p.

 24, ¶¶ 19-21, and Doc. 1-5, pgs. 68:16-25 and 69:1-10]

        11.     After learning additional facts, in July 2019, IP reviewed a relevant certificate of

 insurance identifying Harleysville as the insurer and including IP as a named additional insured.

 [Doc. 34, p. 24, ¶22] On August 21, 2019, IP’s counsel made a formal demand to JRD Land

 Clearing that it provide IP a defense and indemnification in the Alabama action pursuant to the

 Services Agreement. IP also demanded JRD Land Clearing put Harleysville on notice of the

 claims made in the Alabama action and provide copies of the relevant policies. [Exhibit E]




                                                  4
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 8 of 35                      PageID #: 1220




        12.        Unbeknownst to IP, JRD Land Clearing failed to notify Harleysville of the

 Alabama action, and further failed to provide the policies as requested. [Exhibit A, Doc. 1, ¶ 22]

 On February 14, 2020, IP filed a declaratory judgment action against JRD Land Clearing (i.e.

 Tennessee action). [Exhibit A]

        13.        On March 23, 2020, IP’s counsel made a written demand to Harleysville for a

 defense and indemnity for IP in the Alabama action and requested copies of the subject policies.

 [Exhibit F] On March 30, 2020, JRD Land Clearing’s counsel made a written demand to

 Harleysville for a defense and indemnity for JRD Land Clearing in the Alabama action. [Doc.

 34, p. 25, ¶30]

        14.        On April 22, 2020, IP’s counsel again requested Harleysville provide a copy of

 the relevant policies. [Exhibit G] On May 6, 2020, IP’s counsel received for the first time a copy

 of the relevant policies from Harleysville. Prior to this date, despite repeated requests, JRD Land

 Clearing and Harleysville failed to deliver the requested relevant insurance policies to IP.

 [Exhibit H]

        15.        On May 15, 2020, Harleysville denied IP’s request for coverage, defense and

 indemnity relating to the Alabama action and indemnity in the Tennessee action. [Doc. 39-3]

        16.        On June 4, 2020, IP responded to Harleysville’s denial letter, providing additional

 information refuting Harleysville’s reasons for denial. [Doc. 39-4] Instead of investigating the

 information provided by IP in its June 4, 2020 letter, Plaintiff filed this Declaratory Judgment

 action on June 30, 2020. [Doc. 1]

        17.        On July 17, 2020, the Court in the Tennessee action granted IP’s Motion for

 Default Judgment and held: (1) JRD Land Clearing is required to defend and indemnify IP in the

 Alabama Action per the terms of the Services Agreement and JRD Land Clearing was required




                                                    5
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 9 of 35                     PageID #: 1221




 to place its insurance carriers on notice of the claims against IP in the Alabama Action; and (2)

 JRD Land Clearing breached the Services Agreement by failing to defend and indemnify IP in

 the Alabama Action. The Court reserved the issue of damages for JRD Land Clearing’s breach

 pending resolution of the Alabama action. [Doc28-2] Plaintiff is responsible for providing that

 defense and indemnity, both directly since IP is an additional insured under the applicable

 policies and indirectly through JRD Land Clearing, which Plaintiff is required to defend and

 indemnify under the applicable policies. [Doc. 34, p. 27, ¶43]

                                        LEGAL ARGUMENT

        A.      MOTION FOR JUDGMENT ON THE PLEADINGS STANDARD

        Pursuant to FED.R.CIV.P. 12(c), judgment on the pleadings is appropriate when the facts

 as alleged in the complaint are accepted as true and are viewed in the light most favorable to the

 nonmoving party. State Farm Fire and Cas. Co. v. Lacks, 840 F.Supp.2d 1292, 1294 (M.D. Ala.

 2012). The court may also consider “any exhibits attached to the complaint as well as documents

 incorporated into the complaint by reference, and matters of which a court may take judicial

 notice.” Id. Relief sought under Rule 12(c) “is appropriate when there are no material facts in

 dispute and the moving party is entitled to judgment as a matter of law.” Douglas Asphalt Co. v.

 Qore, Inc., 541 F.3d 1269, 1273 (11th Cir. 2008) (emphasis added) (internal citations omitted).

 Here there are multiple material facts in dispute which bar the relief Plaintiff seeks pursuant to

 Rule 12(c), and conversely, support IP’s own motion for judgment on the pleadings.

        Courts have held that a fact is material “if it ‘might affect the outcome of the suit under

 the governing law.’” Auto-Owners Ins. Co. v. McMillan Trucking Inc., 242 F. Supp. 3d 1259,

 1263 (N.D. Ala. 2017) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct.

 2505, 91 L.Ed.2d 202 (1986)). Further, “[t]here is a ‘genuine dispute’ as to a material fact ‘if the

 evidence is such that a reasonable jury could return a verdict for the nonmoving party.’”


                                                  6
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 10 of 35                         PageID #: 1222




  McMillan, 242 F. Supp. 3d at 1263. In such instances, the court “should not weigh the evidence

  but must simply determine whether there are any genuine issues that should be addressed at

  trial.” Id. As will be shown in more detail below, there is a genuine dispute as to multiple

  material facts that preclude Plaintiff the relief sought. Specifically, there are material fact

  disputes as to:

         (1)        the status of IP as an additional insured under the policy of insurance;

         (2)        whether Plaintiff was required to provide a copy of the policy to IP as a named
                    additional insured pursuant to Ala. Code § 27-14-19 (1975);

         (3)        whether the failure of Plaintiff to provide a copy of the policy to IP pursuant to
                    Ala. Code §27-14-17 prejudices IP and estops Plaintiff from asserting conditions
                    and/or exclusions under the policy of insurance;

         (4)        whether the alleged delay in IP’s notice to Plaintiff was reasonable under the
                    circumstances;

         (5)        whether the Pollution Exclusion is applicable given the factual evidence (attached
                    to the Complaint in the Alabama action) establishing Organo-Ash is not a
                    pollutant, contaminant and/or waste and factual evidence that Organo-Ash was
                    not regulated by the Alabama Department of Environmental Management as a
                    waste, at all times relevant to the Alabama action;

         (6)        whether Harleysville failed to conduct a thorough investigation into IP’s demand
                    for coverage, defense and indemnity prior to issuing its denial; and

         (7)        whether the allegations in the Alabama action triggered Plaintiff’s duty to defend
                    IP.

  Plaintiff’s Motion for Judgment on the Pleadings is due to be denied as a matter of law, and IP’s

  is due to be granted as to Harleysville’s duty to defend.

         B.         PLAINTIFF’S FAILURE TO DELIVER THE POLICY TO IP PURSUANT TO ALA.
                    CODE §27-14-19 (1975) PREJUDICED IP AND ESTOPS THE ASSERTION OF
                    CONDITIONS AND/OR EXCLUSIONS UNDER THE POLICY

         ALA. CODE §27-14-19(a) requires that “every policy shall be mailed or delivered to the

  insured or to the person entitled thereto within a reasonable period of time after its issuance.”

  (emphasis added). Failure to comply with §27-14-19 may result in the insurer being “estopped



                                                      7
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 11 of 35                     PageID #: 1223




  from asserting conditions of, or exclusions from, coverage where such a purchaser or insured is

  prejudiced….” Brown Mach. Works & Supply Co. Inc. v. Ins. Co. of N. Am., 659 So.2d 51, 61

  (Ala. 1995).    “Permitting such an estoppel is a reasonable means to further the obviously

  beneficent purpose of the statute.” Id. at 58.

         Plaintiff conditionally concedes IP is “an additional insured under the Policies to the

  extent described in the endorsements.” [Doc 44, p. 4] Plaintiff, however, mischaracterizes IP as

  an “unnamed” additional insured. [Doc. 44, p. 21] To the contrary, IP is actually an additional

  insured named on the Certificate of Insurance (“COI”) at issue:




  [Exhibit B] In light of IP being named as an additional insured on the COI, an analysis of the

  “hypothetical spectrum of possible insureds or of persons…” entitled to delivery of a policy

  pursuant to §27-14-19 is not required. Brown, 659 So.2d at 60. Because IP is specifically listed,

  it would qualify as a “person entitled” to delivery of applicable policies pursuant to §27-14-19(a)

  and Harleysville’s arguments to the contrary entirely miss its mark.

         As an additional insured listed on the COI, Plaintiff was on notice of the existence of IP

  and was required to provide IP with a copy of the policy within a reasonable time after issuance

  pursuant to §27-14-19. At a minimum, IP’s entitlement to the Policy under these facts is one

  example of disputed material facts precluding the relief sought by Plaintiff pursuant to Rule

  12(c). Under these circumstances, a genuine issue of material fact exists as to whether IP, as a

  known additional insured named on the COI, is entitled to the delivery of the policy at issue

  within a reasonable time after its issuance as required under §27-14-19. Plaintiff was statutorily

  mandated by §27-14-19 to provide a copy of the actual applicable policies to IP without delay.


                                                   8
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 12 of 35                      PageID #: 1224




         Plaintiff’s failure to provide a copy of the applicable policies to IP, a named additional

  insured, within a reasonable time after issuance has indeed prejudiced2 IP, which also highlights

  the existence of another disputed material issue of fact. Failing to receive delivery of a policy of

  insurance is only actionable when prejudice can be demonstrated. Nance v. Southerland, 79

  So.3d. 612, 622 (Ala. Civ. App. 2010) (citing Akpan v. Farmers Ins. Exch., Inc., 961 So.2d 865,

  871 (Ala.Civ.App.2007)). “Prejudice obviously may occur when an insured has no actual or

  constructive knowledge of a limitation on, or exclusion from, coverage until delivery of the

  policy…” Nance, 79 So.3d at 622. While the Services Agreement between JRD Land Clearing

  and IP specifically sets out the scope and requirements of JRD Land Clearing in securing

  appropriate policies, IP did not have actual or constructive knowledge of the specific terms,

  conditions, limitations and/or exclusions of the policies issued to JRD Land Clearing [Exhibit D,

  Articles 16.1(c), 16.4 and 16.5]. The COI clearly states that it “is issued as a matter of

  information only…” [Exhibit B] and does not set out the specific terms, conditions, limitations

  and/or exclusions of the policies. “[A]n additional insured cannot rely on certificates of insurance

  alone as proof of coverage as ‘the insurance policy is the controlling document.’” Madison

  County v. Evanston Ins. Co., 340 F. Supp. 3d 1232, 1287 (N.D. Ala. 2018). When a company

  requires another to obtain insurance naming it as an additional insured, “that party should not

  rely on a mere certificate of insurance…” Id. Without conceding any of Harleysville’s claimed

  coverage issues and in arguendo, had IP timely received a copy of the applicable policy secured


  2
    Plaintiff incorrectly asserts IP did not claim in the June 4, 2020 letter of counsel, has not
  pleaded and cannot show prejudice. [Doc. 44, p. 21]. To the contrary, the letter of IP’s counsel
  of June 4, 2020, raises the issue of estoppel for failure to deliver copies, cites §27-14-19, cites
  Brown, 659 So.2d at 58 which discusses the statutory mandate of insurers to deliver policies and
  the issue of prejudice.[Doc. 39-4] Further, paragraphs 11 and 19 of IP’s Answer and
  Counterclaims [Doc. 34] pleads estoppel and the issue of Plaintiff’s failure to fulfil its statutory
  and other obligations under Alabama law. Prejudice is inherently intertwined with any analysis
  of the above. Lastly, IP has shown concrete prejudice in Section B of its Opposition above.


                                                   9
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 13 of 35                      PageID #: 1225




  by JRD Land Clearing and issued by Plaintiff, IP could have learned whether the policy actually

  provided the expected coverage required by the terms of the Services Agreement, addressed any

  inadequacies of those policies with JRD Land Clearing, and if deficient, demanded JRD Land

  Clearing secure the scope of insurance coverage agreed to by the parties in the Services

  Agreement and if, by chance, those inadequacies were not remedied by JRD Land Clearing, then

  IP had the option to terminate the Services Agreement. The arguments made by Plaintiff

  regarding IP being a large, sophisticated corporation and having knowledge of standard

  commercial general liability contracts in no way absolves Plaintiff of its statutory mandate to

  deliver policies to those known to be entitled to receive them. The detailed circumstances above

  demonstrate prejudice to IP due to the failure of Plaintiff to comply with §27-14-19 by failing to

  deliver the policy of insurance within a reasonable time after issuance which would place IP on

  actual notice of the specific terms, limitations, conditions and exclusions of the policies

  purchased by JRD Land Clearing. At a minimum, a genuine fact dispute exists which bars

  Plaintiff’s Rule 12(c) relief.

          IP’s counsel requested copies of the relevant policies from JRD Land Clearing in August

  2019 but never received them. [Exhibit E] In March and April 2020, both prior to Plaintiff’s

  denial of coverage, defense and indemnity, IP’s counsel requested copies of relevant policies

  from Plaintiff. [Exhibits F and G] It was not until May 6, 2020, that Plaintiff emailed copies of

  the relevant policies to IP’s counsel. [Exhibit H] Plaintiff denied coverage, defense and

  indemnity nine days later based on the notice provision and exclusions of applicable policies IP

  had just received. Again, IP did not have actual or constructive knowledge of the terms,

  conditions, limitations and exclusions of the applicable policies until nine days before Plaintiff’s

  denial letter.




                                                  10
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 14 of 35                      PageID #: 1226




         Lastly, a clear demonstration of prejudice is the fact that Plaintiff failed to deliver the

  policy of insurance to IP within a reasonable time after the issuance and then denied coverage on

  the basis that IP breached the policy’s notice conditions. It is highly disingenuous of Plaintiff to

  claim IP breached a condition of the policy that IP did not receive until nine days prior to denial

  (and, as Harleysville’s argument goes, was never entitled to receive). Based on the foregoing,

  Plaintiff failed to comply with §27-14-19 which prejudiced IP, and Plaintiff is estopped from

  denying coverage based on any condition, limitation and/or exclusion in the policy at issue as a

  matter of law. Indeed, should the Court agree with IP on this issue, the analysis ends, Plaintiff’s

  motion must be denied, and IP’s motion must be granted.

         C.      IF THE COURT FINDS PLAINTIFF IS NOT ESTOPPED FROM RELYING ON THE
                 NOTICE CONDITION IN THE POLICY, THEN IP’S NOTICE TO PLAINTIFF WAS
                 REASONABLE AS A MATTER OF LAW

         Plaintiff argues that it should be relieved of its duty to defend IP in the underlying

  litigation because IP and JRD Land Clearing breached the policy’s notice conditions by failing to

  give timely notice of the underlying occurrence and lawsuit. [Doc 44, p.17] Again, it is

  disingenuous for Plaintiff to claim IP breached the policy of insurance which was never

  delivered to IP as a known additional insured (and, as Harleysville’s argument goes, IP was

  never entitled to receive), yet deny coverage and defense for failing to comply with the

  provisions contained therein to which it had no notice. The applicable COI was for informational

  purposes only and did not set out the specific policy terms, limitations, conditions and exclusions

  necessary to place IP on actual or constructive notice3. For purposes of argument only, even if

  JRD Land Clearing failed to provide notice to Plaintiff it should not preclude IP from coverage



  3
   As set out in section B above, COIs alone should not be relied upon. See Evanston, 340 F.
  Supp.3d at 1287. Further, JRD Land Clearing is not seeking coverage and a defense under the
  policy of insurance in the Alabama action.


                                                  11
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 15 of 35                     PageID #: 1227




  and defense under the applicable policy when IP’s notice to Plaintiff as an additional insured was

  reasonable as a matter of law.

         Plaintiff cites policy language which requires notice of a claim or suit and written notice

  of the same “as soon as practicable” and any other involved insured must “immediately” submit

  copies of any demands, lawsuits, etc. relating to the claim or suit. [Doc. 44, p.17] Under

  Alabama law, the phrase “as soon as practicable,” when used in the context of notice, is

  construed to require notice “within a reasonable time in view of the facts and circumstances of

  the case.” State Farm Fire and Cas. Co. v. Bullin, 2021 WL 1820688 at *3 (S.D. Ala. May 6,

  2021) (DuBose, J.); Assurance Co. of America v. Admiral Ins. Co., 2001 WL 1897494, at *6

  (S.D. Ala. May 18, 2011) (Granade, J.),4 Progressive Specialty Ins. Co. v. Steele ex rel. Steele,

  985 So. 2d 932, 941 (Ala. Civ. App. 2007). When analyzing whether a delay in giving notice

  was reasonable, courts consider only two factors: “the length of the delay and the reasons for the

  delay.” Bullin, 2021 WL 1820688, at *3. If there are disputed facts as to the question of

  reasonableness of a delay in giving notice, then such is a fact question for the jury. Id. see also

  American Liberty Ins. Co. v. Soules, 258 So.2d 872, 881 (Ala. 1972). In this matter, there are

  disputed facts as to the reasonableness of the delay in giving notice; therefore, the relief sought

  by Plaintiff pursuant to Rule 12(c) should be denied as a matter of law.

         IP and JRD Land Clearing were parties to a June 1, 2016, Services Agreement. [Exhibit

  D] Pursuant to the Services Agreement, JRD Land Clearing was to procure commercial general


  4
    While the courts in Bullin and Assurance found the delayed notice unreasonable, the facts of
  those cases are distinguishable from this matter. In Bullin, the court held the insured, who had
  previously received a copy of the policy, was presumed under Alabama law to know the policy
  provisions so his argument of not having access to the policy while incarcerated was an
  insufficient excuse under the circumstances. In Assurance, while one insurer was on notice of
  the underlying injury, it claimed no communication for over a year, no knowledge of the civil
  lawsuit or that the second insurer had brokered a settlement. When the second insurer sought
  coverage for the settlement, the court held the delay in notice was not reasonable.


                                                  12
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 16 of 35                  PageID #: 1228




  liability insurance along with other specific policies and JRD Land Clearing was required to

  make IP an additional insured. JRD Land Clearing procured policies of insurance and those

  policies were in full force and effect at all times relevant to the underlying action. [Doc. 34,

  p.23]. On April 6, 2017, IP provided 30-day notice of its decision to terminate the Services

  Agreement with JRD Land Clearing. On May 18, 2018, John R. Dailey, Sr. and JRD Contracting

  filed suit against IP and others in the Alabama action, alleging they had suffered damages from

  Organo-Ash being deposited on property owned by them. IP had no record of Organo-Ash being

  sent to any property at issue in the suit and, on multiple occasions through discovery and

  otherwise, sought information from John R. Dailey, Sr. and JRD Contracting regarding the

  alleged source of the Organo-Ash.      On February 13, 2019, John R. Dailey, Sr. and JRD

  Contracting made supplemental responses to IP’s discovery requests in the Alabama action,

  disclosing for the first time that the source of the Organo-Ash was JRD Land Clearing. On April

  17, 2019, IP’s counsel took the deposition of John R. Dailey, Sr. in the Alabama action. Dailey,

  Sr. testified that the Organo-Ash was deposited on the subject properties by JRD Land Clearing.

  In July 2019, IP reviewed the relevant COI identifying Harleysville as JRD Land Clearing’s

  insurer. [Doc. 34, p. 24, ¶ 16-22]

         On August 21, 2019, IP’s counsel made a formal demand to JRD Land Clearing to

  provide IP a defense and indemnity in the Alabama action pursuant to the Services Agreement.

  That correspondence also demanded that JRD Land Clearing put Harleysville on notice of the

  claims made in the Alabama action and provide copies of the relevant policies, which

  Harleysville had previously failed to provide. Unbeknownst to IP, JRD Land Clearing failed to

  notify Harleysville of the Alabama action. JRD Land Clearing also failed to provide IP copies of

  the relevant policies. On February 14, 2020, IP sued JRD Land Clearing in the Tennessee action.




                                                13
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 17 of 35                     PageID #: 1229




  JRD Land Clearing did not appear in the Tennessee action or otherwise answer IP’s Complaint

  in that action. On March 23, 2020, IP’s counsel made a written demand to Harleysville for a

  defense and indemnity for IP in the Alabama action and requested copies of the subject policies.

  On March 30, 2020, JRD Land Clearing’s counsel made written demand to Harleysville for

  defense and indemnity for JRD Land Clearing in the Tennessee action. Harleysville responded

  by requesting that IP take no adverse action against JRD Land Clearing in the Tennessee action

  until May 22, 2020. IP consented to Harleysville’s request and did not move for a default

  judgment against JRD Land Clearing although entitled to do so. [Doc. 34, p. 25, ¶¶ 14 and 23-

  32]. On April 22, 2020, IP’s counsel again requested Harleysville provide a copy of the relevant

  policies. [Exhibit G] IP did not receive the policies until May 6, 2020. On May 15, 2020,

  Harleysville denied IP’s request for coverage in writing to IP’s counsel. [Doc. 34, p. 26, ¶34]

         There is no concrete rule as to what constitutes a reasonable time in view of all the facts

  and circumstances in the context of notice. Some courts have found that delays of four and eight

  months were unreasonable while other courts have found much longer delays in providing notice

  were not unreasonable. See USF Ins. Co. v. Metcalf Realty Co., Inc., 2013 WL 4679833 (N.D.

  Ala. Aug. 30, 2013) (four-month delay unreasonable); Pharr v. Cont. Cas. Co., 429 So.2d 1018

  (Ala. 1983) (eight-month delay unreasonable); and United States Fid. & Guar. Co. v. Bonitz

  Insulation Co. of Ala., 424 So.2d 569 (Ala. 1982) (four year delay in providing notice was not

  unreasonable under the circumstances). “If conflicting inferences [regarding the reasonableness

  of the delay] can be drawn from the evidence, the question of reasonableness is submitted to the

  trier of fact.” Travelers Indem. Co. of Conn. v. Miller, 86 So.3d 338, 344 (Ala. 2011); see also

  Soules, 258 So.2d at 881. Reasonable minds could differ over whether IP’s delay was reasonable

  under the circumstances. For example, a trier of fact could infer that it was reasonable for IP to




                                                  14
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 18 of 35                       PageID #: 1230




  assume JRD Land Clearing would place its insurer on notice given IP’s demand in August 2019.

  A trier of fact could also infer that IP’s notice was reasonable under the circumstances given

  Plaintiff’s failure to provide IP with a copy of the applicable policy of insurance containing the

  specific terms, conditions, limitations and exclusions; i.e. specific notice requirements, until May

  6, 2020. Although IP contends notice was reasonable under the circumstances as set forth above,

  Plaintiff disputes IP’s reasonableness argument. Therefore, these conflicting positions create a

  genuine dispute as to a material fact which must be determined by the jury, thus precluding

  Plaintiff’s relief sought under Rule 12(c). See Miller, 86 So.3d at 344 and Soules, 258 So.2d at

  881. Further based on the violation of §27-14-19, Harleysville is estopped from asserting the

  notice condition to deny coverage and a defense for IP in the Alabama action and indemnity in

  the Tennessee action. For this reason, IP’s motion for judgment on the pleadings as to Plaintiff’s

  duty to defend is due to be granted.

         D.      HARLEYSVILLE HAS A DUTY             TO   DEFEND IP     AND   IMPROPERLY DENIED
                 COVERAGE AND DEFENSE

         Plaintiff concedes IP is an additional insured under the policy of insurance. [Doc 44, p. 6

  of 36]. Under Alabama law, an insurer’s duty to defend is broader than its duty to indemnify.

  Graham v. Preferred Abstainers Ins. Co., 689 So. 2d 188 (Ala. Civ. App. 1997). An insurer’s

  duty to defend is primarily determined by comparing the language of the insurance policy with

  the allegations made in a complaint filed against the insured. Acceptance Ins. Co. v. Brown, 832

  So. 2d 1, 14 (Ala. 2001); Adjarodini v. State Auto Mut. Ins. Co., 628 So. 2d 312, 313 (Ala.

  1993). If the allegations of a complaint set forth a set of facts within the coverage of the

  insurance policy, the insurer is obligated to defend the insured regardless of the ultimate liability

  of the insured. Chandler v. Ala. Mut. Ins. Co., 585 So. 2d 1365, 1367 (Ala. 1991). The Alabama

  Supreme Court “has rejected the argument that the insurer’s obligation to defend must be



                                                   15
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 19 of 35                    PageID #: 1231




  determined solely from the facts alleged in the complaint in the action against the insured.”

  Hartford Cas. Ins. Co. v. Merchants & Farmers Bank, 928 So.2d 1006, 1010 (Ala. 2005) quoting

  Ladner & Co., Inc. v. Southern Guaranty Ins. Co., 347 So.2d 100, 103 (Ala. 1977). Further, if

  any uncertainty exists on whether the alleged facts of the underlying complaint trigger a duty to

  defend, “the insurer must investigate the facts surrounding the incident” … “to determine

  whether it has a duty to defend the insured.” Merchants, 928 So.2d at 1012 (Ala. 2005). “When

  a complaint alleges both acts covered under the policy and acts not covered, the insurer is under

  a duty to at least defend the allegations covered by the policy.” Acceptance, 832 So.2d at 14. See

  Blackburn v. Fid. & Deposit Co. of Md., 667 So.2d 661, 670 (Ala.1995) and Tapscott v. Allstate

  Ins. Co., 526 So.2d 570, 574 (Ala.1988).

         If any of the allegations or other available evidence demonstrate “potential coverage …,

  any doubt as to liability and the insurer’s duty to defend should be resolved in favor of the

  insured.” Scottsdale Ins. Co. v. American Safety Indem. Co., 2010 WL 8624757, at *3 (S.D. Ala.

  Nov. 10, 2010) (Steele, J.). Based on the totality of the language of the policy, the complaint in

  the underlying Alabama action and attached exhibits and other available admissible evidence,

  there has been a demonstration of coverage and any doubt should have been resolved in favor of

  IP; however, Plaintiff prematurely and improperly denied coverage, defense and indemnity.

                1.     Burden of Proof

         If an insurer invokes an exclusion under the policy as a basis for denying a defense, “the

  insurer bears the burden of pointing to allegations of the complaint or other available evidence

  by which the claim was clearly excludable.” Universal Underwriters Ins. Co. v. Stokes

  Chevrolet, Inc, 990 F.2d 598, 605 (11th Cir. 1993) (citing U.S. Fidelity & Guar. Co. v.

  Armstrong, 479 So.2d 1164, 1168 (Ala. 1985). “If the insurer fails to establish such evidence, the

  insurer bears a duty to defend even if subsequent developments indicate circumstances that


                                                 16
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 20 of 35                        PageID #: 1232




  would render the claim excludable.” Universal, 990 F.2d at 605-606 (citing Armstrong, 479

  So.2d at 1168-69). The most prudent course of action would be for an insurer to defend under a

  reservation of rights which “allows the insurer to challenge its liability on the underlying claim

  while still fulfilling its duty….” Twin City Fire Ins. Co. v. Colonial Life & Acc. Ins. Co., 839

  So.2d 614, 616 (Ala. 2002). The Court may consider extrinsic evidence to find a duty to defend

  exists but if the allegations of the complaint are sufficient to trigger the duty to defend, the Court

  may not consider extrinsic evidence to “disestablish” the duty to defend. Lacks, 840 F.Supp.2d

  at 1296. Plaintiff was self-serving in its selection of evidence, and ignored other information, to

  support the assertion of conditions and exclusions in the policy to deny defense and indemnity to

  IP. All available admissible evidence in the underlying Alabama action prior to Plaintiff’s denial

  in May 2020, reveals Plaintiff improperly sought only evidence that supported denial.

                2.      The Underlying Complaint Contains Allegations Which Trigger, at a
                        Minimum, a Duty to Defend: An Occurrence, Property Damage,
                        Bodily Injury, Unintentional Acts

         The policy of insurance at issue in this matter provides coverage for property damage and

  bodily injury if they are caused by an accident or occurrence as defined under the policy. [Docs.

  1-1, 1-2 and 1-3] The complaint in the underlying Alabama action filed in 2018 contains

  allegations of an occurrence, property damage and bodily injury which triggers coverage; i.e.

  negligence, misrepresentation, suppression/concealment, private nuisance, trespass and

  wantonness. Plaintiff [Docs. 40 and 44] does not argue that IP has failed to meet its burden of

  establishing an occurrence, property damage and bodily injury triggering coverage but instead

  argues that IP’s failure to provide reasonable notice and the policy’s Pollution Exclusion trumps

  all; i.e. bars coverage for the underlying Alabama action and Tennessee action and eliminates

  Plaintiff’s duty to defend and indemnify IP. [Doc. 44, p. 9] By taking such approach, Plaintiff




                                                   17
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 21 of 35                      PageID #: 1233




  ignores the other allegations in the complaint that conflict with its position and trigger a duty to

  defend without the invocation of the Pollution Exclusion.

         Plaintiff’s arguments fail to address the other allegations contained in the underlying

  Alabama action complaint that, at a minimum, trigger a duty to defend. The underlying

  complaint in the Alabama action alleges as part of the negligence claim, that IP may have been

  “unaware of the actual contents of the Organo-Ash” [Exhibit C, Doc. 1, ¶19.e], that IP

  represented “the Organo-ash did not contain any harmful materials or substances, that the ash

  was perfectly safe for the land and environment, and that the ash would not cause any harm…”

  [Id. at ¶21] While the Plaintiffs in the underlying Alabama action against IP disagree with these

  assertions, material issues of fact regarding the alleged make-up of Organo-Ash exist within the

  four corners of the underlying complaint and are sufficient to trigger a duty to defend. The

  underlying complaint also includes causes of action for nuisance and trespass. Plaintiff failed to

  review and/or investigate these causes of actions as viable triggers for a duty to defend regardless

  of the Pollution Exclusion. “[T]he determination of the existence of a nuisance necessarily

  depends upon the circumstances of each case and is a question of fact for the jury…” Morgan

  Co. Concrete Co. v. Tanner, 374 So.2d 1344, 1346 (Ala. 1979). In Snyder v. Howard Plumbing

  and Heating Co., Inc., 792 So.2d 425, 429 (Ala. Civ. App. 2000), the Court overturned summary

  judgment because there was substantial evidence raising questions of fact whether the elements

  of trespass had been met. In the case at bar, the trespass cause of action in the underlying

  complaint alleges IP “allowed” Organo-Ash onto the property which is overly generalized with

  no other factual allegations. [Exhibit C, Doc.1, ¶ 39] Further, the underlying complaint alleges

  IP “created, maintained and continued” to allow Organo-Ash on the property which again fails to

  include any other factual allegations to support the overly generalized claim. [Exhibit C, Doc.1,




                                                  18
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 22 of 35                      PageID #: 1234




  ¶40] The trespass and nuisance causes of action against IP are without regard to the alleged

  status of Organo-Ash as a contaminant or pollutant. In other words, even if Organo-Ash is a

  completely benign substance as evidence in the underlying Alabama action complaint suggests,

  the trespass and nuisance causes of action against IP are still viable, do not trigger the pollution

  exclusion, and warrant a defense of IP by Harleysville. Given the ambiguity of the trespass claim

  in the underlying Alabama action, Plaintiff was under a duty to investigate further to determine if

  a duty to defend was triggered as to these two causes of action or if additional information was

  needed before a determination could be made as to the duty to defend.

         Further, embedded in the causes of action in the underlying litigation are allegations of

  unintentional acts which are important in an insurer’s duty to defend analysis: recklessness

  without knowledge, representations made mistakenly, should have known, wantonness and

  mental anguish. [Exhibit C, Doc. 1, ¶s 22, 27, 40.b. and 43] As a basis for its denial, Plaintiff

  claims the Pollution Exclusion bars all coverage, defense and indemnity but the Pollution

  Exclusion would not be applicable to the underlying causes of action for misrepresentation and

  concealment in the duty to defend analysis.

         In Alabama, where the facts asserted in the complaint allege negligent conduct, such

  claims are considered to allege an accident or occurrence that triggers the insurer’s duty to

  defend. Armstrong, 479 So. 2d at 1167. The underlying complaint also asserts causes of action

  for wantonness which could be proven without intentional conduct. The burden of proof for

  wantonness can be satisfied by proof that the defendant acted “with reckless indifference to the

  consequences,” Armstrong Business Services, Inc. v. AmSouth Bank, 817 So.2d 665, 679 (Ala.

  2001), or with a “reckless or conscious disregard of the rights or safety of others.” George v.

  Alabama Power Co., 13 So.3d 360, 367 (Ala. 2008) (citations omitted). Further, when




                                                  19
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 23 of 35                      PageID #: 1235




  wantonness is alleged “it is not essential to prove that the defendant entertained a specific design

  or intent to injure the plaintiff.” Carr v. Intl. Refining & Mfg. Co., 13 So.3d 947, 963 (Ala. 2009)

  quoting Alfa Mut. Ins. Co. v. Roush, 723 So.2d 1250, 1256 (Ala. 1998). The Alabama Supreme

  Court has recognized that “a finding of ‘reckless’ conduct is not premised on intentional acts.”

  Edwards Dodge, Inc. v. Penn. Natl. Mut. Cas. Ins. Co., 510 So.2d 225, 227 (Ala. 1987).

  Moreover, Alabama courts have held that mental anguish constitutes “bodily injury.” American

  Economy Ins. Co. v. Fort Deposit Bank, 890 F. Supp. 1011, 1017 (M.D. Ala. 1995). Whether an

  injury the insured inflicted upon another person is “expected or intended” from the standpoint of

  the insured is generally a question of fact for the jury. State Farm Fire & Cas. Co. v. Davis, 612

  So.2d 458, 461 (Ala. 1993).

         At a minimum, the unintentional causes of action asserted in the underlying Alabama

  action triggered a duty to defend. See Acceptance, 832 So. 2d at 14. The complaint in Tanner v.

  State Farm Fire & Cas. Co., 874 So.2d 1058 (Ala. 2003), is instructive on this point, and

  establishes that Plaintiff in this case has a duty to defend against at least some if not all of the

  claims in the Alabama action:

                 alleged innocent misrepresentation, reckless misrepresentation, and
                 suppression of a material fact. Despite deposition testimony indicating
                 that the plaintiff was contending that Tanner had injured him intentionally,
                 the Court held that the allegations in the complaint obliged State Farm to
                 defend Tanner against the three claims stated above.

  Merchants, 928 So.2d at 1012.      Again, Plaintiff prematurely and improperly denied coverage

  and defense to IP.




                                                  20
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 24 of 35                     PageID #: 1236




                3.     If the Court Finds Plaintiff is Not Estopped from Relying on an
                       Exclusion in the Policy for Violating Ala. Code § 27-14-19, Then
                       Harleysville Improperly Used the Pollution Exclusion to Deny
                       Coverage and Failed to Conduct a Thorough Investigation Before
                       Denial

         Plaintiff’s arguments contained in its Brief [Doc. 44] cherry pick allegations from the

  underlying Alabama action complaint to argue a policy exclusion excludes coverage to IP

  instead of reviewing all the allegations and other available, admissible evidence prior to its

  denial of coverage. As will be demonstrated below, the underlying Alabama action complaint

  and exhibits attached thereto, provided sufficient evidence to trigger a duty to defend.         If

  Harleysville was uncertain as to some of the allegations in the underlying complaint, it had a

  duty to investigate beyond the complaint and exhibits attached to the complaint before issuing a

  denial. Even if the underlying Alabama action complaint suggested that “the injury alleged may

  not be within the coverage of the policy, then other facts outside the complaint may be taken into

  consideration.” Armstrong, 479 So.2d at 1167. After reviewing the underlying complaint’s

  factual assertions of IP that Organo-Ash was safe, the allegations in the underlying complaint

  along with the attached exhibits containing expert opinions that Organo-Ash is a useful organic

  material for plant growth and use on athletic fields, there is no uncertainty that a duty to defend

  IP was triggered. Since the allegations of the complaint in the Alabama action included some

  which would be covered and some which might not be covered, Plaintiff should have conducted

  a thorough investigation prior to rendering its coverage decision. Instead, in May 2020,

  Harleysville invoked the notice provision and pollution exclusions of the policy as the basis for

  denying coverage, a duty to defend and indemnity. [Doc. 39-3] Plaintiff did so without any

  investigation into the underlying complaint, documents attached to the underlying complaint and

  other admissible evidence outside the complaint readily available which established, at a

  minimum, a duty to defend (under a reservation of rights if need be).


                                                  21
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 25 of 35                        PageID #: 1237




         The underlying Alabama action was filed in May 2018 and had been ongoing for two

  years prior to Harleysville’s denial. From the time Harleysville was put on notice and prior to

  Harleysville’s denial in May 2020, critical facts vital to any duty to defend analysis were already

  established but ignored by Harleysville. As set out above, the underlying Alabama action

  complaint asserts IP may have been unaware of the actual contents of the Organo-Ash,

  represented that Organo-ash did not contain any harmful materials or substances, that Organo-

  Ash was perfectly safe for the land and environment, and that Organo-Ash would not cause any

  harm. [Exhibit C, Doc. 1, ¶ 19.e and ¶21] If the facts in the underlying complaint are accepted

  as true, then there are truly genuine issues of material fact in dispute; i.e., IP’s assertion Organo-

  Ash is safe and underlying Plaintiff’s assertion that Organo-Ash is not safe. Indeed, the

  plaintiffs in the underlying Alabama action included evidence with their complaint showing

  a question of fact as to the nature of Organo-Ash. Given that the underlying Alabama action

  Complaint reveals colorable contradictory assertions which might prove or disprove that Organo-

  Ash was a pollutant and caused harm to the property at issue, and because some of the claims

  against IP are not dependent on Organo-Ash’s status as a pollutant or contaminant, genuine

  issues of material fact exist which trigger a duty to defend. See Acceptance, 832 So.2d at 14,

  Blackburn, 667 So.2d at 670 and Tapscott, 526 So.2d at 574. Harleysville chose to accept the

  negative assertions of the underlying Alabama action Complaint for the purpose of denying

  coverage. Given that there are material facts in dispute, Harleysville’s Rule 12(c) relief is due to

  be denied as a matter of law and IP’s motion is due to be granted.

         Attached to the Alabama action Complaint were letters from Dr. Clifford R. Lange, Ph.D.

  dated from 2012 through 2016, which detailed his analysis of Organo-Ash samples submitted to

  the Department of Civil Engineering at Auburn University documenting his years of analysis of




                                                   22
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 26 of 35                      PageID #: 1238




  Organo-Ash. Dr. Lange’s letters clearly indicated Organo-Ash “would be a good source of soil

  organic material” and confirmed his opinions that the Organo-Ash would “provide significant

  nitrogen when used as top dressing” and that “calcium, iron, potassium, magnesium, sulfur and

  sodium, which are essential nutrients for plants, are present in suitable levels for beneficial soil

  application.” [Exhibit C, Doc. 1, Ex. 2, pgs. 27, 30, 33, 36 and 39] A Synterra Technical

  Memorandum dated December 11, 2015 was attached to the Alabama action complaint which

  concluded that Organo-Ash would be satisfactory for “fills for landscaping areas, lower zones of

  payment and roadway embankments, and subsurface zones of fills for recreational uses (i.e.,

  athletic fields).” [Exhibit C, Doc. 1, Ex. 3, pgs. 42-45] The expert opinions attached to the

  underlying complaint clearly demonstrate that Organo-Ash is not a pollutant, contaminant or

  waste, but instead, a beneficial organic material safe for use in landscaping projects and even on

  athletic fields. Plaintiff chose to ignore these expert opinions at the time it made the decision to

  deny coverage, defense and indemnity to IP by improperly invoking the Pollution Exclusion of

  the applicable policy. The attachment of Dr. Lange’s letters setting forth his opinions as to the

  organic makeup of Organo-Ash calling into question the underlying complaint’s allegations that

  it was a harmful pollutant, contaminant, or waste clearly establishes a dispute of material facts.

  Whether there was an actual pollutant event is a genuine issue of material fact precluding

  Plaintiff’s relief sought under Rule 12(c). These genuine issues of material fact also confirm the

  duty to defend was triggered and IP’s motion is due to be granted.

         The “other admissible evidence outside the complaint” available to Harleysville prior to

  its denial included, but was not limited to, discovery responses and the deposition of John R.

  Dailey, Sr. Other admissible evidence available to Plaintiff prior to its denial, yet ignored,

  established: (1) Organo-Ash is not a waste, pollutant and/or contaminant excluded under the




                                                  23
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 27 of 35                       PageID #: 1239




  policy; (2) at all times relevant in the underlying Alabama action, Organo-Ash was not regulated

  by the Alabama Department of Environmental Management but was authorized as a soil

  amendment; and (3) there was no discharge of Organo-Ash or an allowance of Organo-Ash to

  disperse, seep, migrate, release, or escape. [Exhibits C and I] The terms “discharge,” “disperse,”

  “seep,” “mitigate,” “release,”, or “escape” are not defined in the applicable policies at issue and

  must be construed against Harleysville. [Doc 1-1, 1-2 and 1-3] See Twin City Fire Ins. Co. v.

  Alfa Mut. Ins. Co., 817 So.2d 687, 695 (Ala. 2001) (An insurance policy will be construed

  strictly against the insurer and liberally in favor of the insured.) Exclusions contained in a policy

  are to be “interpreted as narrowly as possible” for “maximum coverage for the insured” and must

  be “construed most strongly against” the insurer. Allstate Ins. Co. v. Skelton, 675 So.2d 377, 379

  (Ala. 1996) Instead of Harleysville availing itself of all admissible evidence in its determination

  of coverage and the duty to defend, Harleysville ignored all of the above and relied on the

  Pollution Exclusion in the policy for the purpose of denying coverage. A few months after

  Harleysville’s denial, additional admissible evidence was submitted to the Court in the

  underlying action by way of a July 30, 2020 Affidavit of Clifford R. Lange, Ph.D., which

  established Lange’s oversight analysis of Organo-Ash samples for approximately 14 years for IP,

  analysis that confirmed Organo-Ash was a beneficial soil enhancement and not regulated as a

  waste. [Exhibit J]

         The facts set forth in the underlying Alabama action complaint contained conflicting

  allegations about Organo-Ash and the attached exhibits to the complaint contained expert

  opinions as to the safe nature and suitable organic makeup of Organo-Ash. Instead of conducting

  a thorough investigation and taking the prudent action of defending IP under a reservation of

  rights, Harleysville instead hastily, improperly and intentionally relied on the Pollution




                                                   24
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 28 of 35                      PageID #: 1240




  Exclusion as a partial basis for denying coverage and a defense for IP. Prior to its denial in May

  2020, Harleysville had sufficient evidence available to it which confirmed – at a minimum – that

  it had a duty to defend under a reservation of rights and more than sufficient evidence that the

  Pollution Exclusion more than likely would not apply. Plaintiff’s denial of coverage and defense

  to IP demonstrates that reliance on the Pollution Exclusion was premature and ultimately,

  incorrect. Plaintiff’s sole reliance on the allegations in the underlying complaint most favorable

  to Plaintiff resulted in a wrongful denial of coverage and duty to defend in this matter.

         In the determination of whether Rule 12(c) relief is due Plaintiff, the court “is not limited

  to the bare allegations of the complaint in the action against the insured but may also look to

  facts which may be proved by admissible evidence.” Ladner, 347 So.2d at 103. Further, the

  court can consider “any exhibits attached to the complaint as well as documents incorporated

  into the complaint by reference…” Lacks, 840 F.Supp.2d at 1294. IP has set forth above facts

  asserted in, and expert opinions attached to, the underlying complaint which establish: (1)

  Plaintiff failed to conduct a thorough investigation before rendering its coverage decision, (2)

  Plaintiff had sufficient evidence prior to the denial that demonstrated it had a duty to defend, (3)

  Plaintiff had sufficient evidence that its invocation of the Pollution Exclusion in the policy was

  not supported by the expert opinions attached to the underlying complaint, and (4) Plaintiff had

  sufficient evidence prior to denial that the Pollution Exclusion in the policy was improperly

  invoked to deny indemnity for the Tennessee action. Based on the foregoing, IP has presented

  overwhelming evidence that there are material facts in dispute precluding Plaintiff’s relief sought

  pursuant to Rule 12(c). IP has also established Plaintiff was under a duty to defend based on the

  totality of the facts available in the underlying complaint and exhibits attached thereto. Lastly,

  based on the violation of Ala. Code §27-14-19, Harleysville is estopped from asserting




                                                   25
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 29 of 35                       PageID #: 1241




  conditions and exclusions to deny coverage and a defense for IP.             Plaintiff’s Motion for

  Judgment on the Pleading is due to be denied, as a matter of law. IP’s Motion for Judgment on

  the Pleadings as to the duty to defend is due to be granted.

         E.      THE DUTY TO INDEMNIFY ISSUE IS NOT RIPE

         Plaintiff asks the Court to declare it has no duty to indemnify IP in the underlying

  Alabama action and no indemnification duty relating to the default judgment entered in the

  Tennessee action for which IP asserts that JRD Land Clearing owes IP contractual indemnity.

  Prior to reaching a discussion on the substantive merits of Plaintiff’s indemnity arguments, the

  question of ripeness must first be resolved. Plaintiff seeks theoretical declaratory relief which

  may never come to pass. A determination on the issue of ripeness “protects the federal courts

  from engaging in speculation or wasting their resources through the review of potential or

  abstract disputes.” Digital Properties, Inc. v. City of Plantation, 121 F.3d 586, 589 (11th Cir.

  1997). The underlying Alabama action is ongoing. The trial in the underlying Alabama action

  will generate evidence concerning conduct, determinations of fact, injuries and damages, all of

  which will be relevant to the indemnity issue if that issue actually ripens as a result of the trial.

  Yet, Plaintiff requests this Court to make determinations now as to indemnity before the issue of

  liability in the underlying action is even addressed. It is possible IP could prevail in the

  underlying action, rendering any decision concerning indemnity premature and more

  specifically, moot. If IP does not prevail in the underlying action, the question of whether

  Harleysville must indemnify IP against any judgment in the Alabama action and indemnify IP by

  way of the Tennessee action would then present a ripe issue.

         “A matter is not ripe for resolution when it is only a hypothetical or speculative

  controversy.” In re Blue Cross Blue Shield Antitrust Litigation, 2015 WL 13755436, at * 1

  (N.D. Ala. Aug. 4, 2015). Based on the current posture of this case, the issue of indemnification


                                                   26
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 30 of 35                          PageID #: 1242




  is not fit or ripe for judicial decision and more harm would be done if there was a premature

  adjudication on the indemnification issue. In declaratory judgment actions, the determination of

  whether an insurer has a duty to indemnify is premature before liability in the underlying action

  has been determined. In Accident Ins. Co. v. Greg Kennedy Builder, Inc., 159 F. Supp.3d 1285,

  1288 (S.D. Ala. 2016) (Steele, J.), the Court

                  observed that ‘[c]ase law is legion for the proposition that an insurer’s
                  duty to indemnify is not ripe for adjudication unless and until the insured
                  or putative insured has been held liable in the underlying action.’

  Therefore, a plaintiff seeking declaratory relief “cannot dispute that the duty-to-indemnify issue

  joined in this action is not yet ripe” when liability in the underlying suit is not yet established. Id.

          “Ripeness is essentially a ‘question of timing.’” A&M Enterprises, LLC. v. Houston, 179

  F.Supp.2d 1356, 1360 (M.D. Ala. 2001). Alabama law is clear that “[w]hether there is a duty to

  indemnify under the policy will depend on the facts adduced at the trial…” Merchants, 928

  So.2d at 1013 (Ala. 2005). The ultimate resolution of the duty to indemnify issue

                  cannot be made at a preliminary stage in the proceedings, when it is still
                  possible for the plaintiff in the underlying lawsuit to change the theory of
                  liability and assert a claim that is covered by the policy at issue.

  St. Paul Fire and Marine Ins. Co. v. Town of Gurley, Ala., 2012 WL 3637690, at *5 (N.D. Ala.

  Aug. 22, 2012) (internal citations omitted).

          In the case at bar, liability has not yet been determined in the Alabama action and any

  declaratory or Rule 12(c) relief sought by Plaintiff as to the duty to indemnify is not ripe for

  adjudication. Any request for a stay of these declaratory proceedings pending a resolution of the

  underlying action as to liability would also be without merit. The question of ripeness “goes to

  whether the district court [has] subject matter jurisdiction to hear the case.” State Auto Ins. Co. v.

  Mays Auto Service, Inc., 2018 WL 1583102, at * 2 (N.D. Ala. April 2, 2018). Once a court has

  determined a lack of subject matter jurisdiction then it must not continue. “Because the court is


                                                    27
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 31 of 35                    PageID #: 1243




  powerless to continue asserting jurisdiction over an unripe claim, the court cannot see how it is

  authorized to stay such a claim until it becomes ripe.” Id. at *2. (See also Canal Ins. Co. v. INA

  Trucking, LLC., 2017 WL 1146984, at *7 (M.D. Ala. March 10, 2017). Based on the foregoing,

  Plaintiff’s Motion for Judgment on the Pleadings and its declaratory relief sought on the unripe

  issue of the duty to indemnify, is due to be denied, as a matter of law.

         F.      IP’S COUNTERCLAIMS OF BREACH OF CONTRACT AND BAD FAITH

         Plaintiff is not entitled to relief under FED.R.CIV.P. 12(c) because such relief is only

  appropriate when there are no material facts in dispute. Lacks, 840 F.Supp.2d at 1294. IP has

  demonstrated above the material facts in dispute precluding Rule 12(c) relief. Further, to the

  extent the Court finds the duty to defend was triggered and that Plaintiff prematurely and

  improperly denied coverage, defense and indemnity, IP’s counter claims for breach of contract

  and bad faith should survive for future prosecution.

         G.      IP’S MOTION FOR JUDGMENT ON THE PLEADINGS AS TO THE DUTY TO DEFEND

         For purposes of brevity, IP will not restate the pleading standard for FED.R.CIV.P. 12(c)

  set out in Section A above. Based on the totality of the evidence established in IP’s Opposition

  to Plaintiff’s Motion for Judgment on The Pleadings, the facts are clear and undisputed that

  Plaintiff improperly invoked policy exclusions for the purpose of denying coverage, defense and

  indemnity for IP in the underlying Alabama action and indemnity as a result of the default

  judgment obtained in the Tennessee action. As demonstrated above, Plaintiff chose not to defend

  IP under a reservation of rights which would have been the most prudent avenue but instead

  chose to deny IP a defense even when all of the factual evidence and expert opinions available to

  it prior to rendering its claim decision established - at a minimum – that Harleysville had a duty

  to defend IP in the underlying Alabama action. Based on the foregoing, IP moves the Court to

  grant IP’s Motion for Judgment on the Pleadings as to the duty to defend issue.


                                                   28
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 32 of 35                        PageID #: 1244




                                             CONCLUSION

         The overwhelming evidence demonstrates Plaintiff failed to meet its statutory duty in

  providing IP, as a known additional insured, a copy of the policy. Plaintiff then denied coverage

  to IP partially for breach of the notice provision of the policy IP never received and Plaintiff

  contends IP was never entitled to receive. Plaintiff’s failure to meet its statutory duty creates

  disputed facts precluding Plaintiff’s relief sought pursuant to Rule 12(c). Further, Plaintiff’s

  violation of its statutory duty estops Plaintiff from asserting conditions and exclusions of

  coverage. If the Court finds Plaintiff is not estopped from asserting conditions and exclusions in

  the policy, IP’s notice of the claim and suit were reasonable under the circumstances as a matter

  of law and creates an issue of disputed facts barring Plaintiff’s Rule 12(c) relief.

         IP has also established that Plaintiff has a duty to defend IP, failed to complete a

  thorough investigation prior to denial and improperly denied coverage and defense to IP. The

  allegations of the Alabama action complaint, at a minimum, trigger a duty to defend regardless

  of the Pollution Exclusion of the policy. Plaintiff failed to address the other causes of action

  which clearly triggered a duty to defend but instead asserted the Pollution Exclusion barred all

  coverage and duties to defend and indemnify. If the facts in the underlying action complaint are

  accepted as true, then there is a genuine issue of material facts in dispute; i.e. IP’s assertion

  Organo-Ash is safe and underlying Plaintiff’s assertion that Organo-Ash is not safe. Harleysville

  also chose to ignore expert opinions attached to the underlying action Complaint demonstrating

  that Organo-Ash was not a pollutant, contaminant or waste but instead is organic material

  containing essential nutrients for plants, a safe material for landscaping projects and use on

  athletic fields. The evidence is clear Harleysville chose to accept the negative assertions of the

  underlying action complaint for the purpose of denying coverage. Given that there are materials

  facts in dispute, Plaintiff’s Rule 12(c) motion is due to be denied as a matter of law.


                                                   29
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 33 of 35                       PageID #: 1245




         The issue of Plaintiff’s duty to indemnify is not ripe for adjudication as a matter of law.

  Ripeness is a timing issue and a duty to indemnify analysis is premature until the issue of

  liability is resolved in the underlying action; therefore, Plaintiff’s Rule 12(c) motion is due to be

  denied. Lastly, the facts are clear and undisputed that Harleysville improperly invoked policy

  exclusions for the purpose of denying coverage, defense and indemnity for IP in the Alabama

  action and indemnity in the Tennessee action. Instead of defending IP after notice was provided,

  Harleysville instead chose to deny a defense even when the factual evidence and expert opinions

  available prior to denial established – at a minimum – a duty to defend in the underlying action.

  Based on the foregoing, Plaintiff’s Motion for Judgment on the Pleadings is due to be denied as a

  matter of law. Further, IP’s Cross Motion for Judgment on the Pleadings as to the duty to defend

  is due to be granted.

         Respectfully submitted this the 2nd day of June, 2021.

                                                /s/ A. David Fawal
                                                A. David Fawal [ASB-4593-W82A]
                                                david.fawal@butlersnow.com
  OF COUNSEL:

  BUTLER SNOW LLP
  One Federal Place, Suite 1000
  1819 5th Avenue North
  Birmingham, Alabama 35203
  Telephone: (205) 297-2200
  Facsimile: (205) 297-2100
                                                    One of the Attorneys for International Paper Co.




                                                   30
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 34 of 35            PageID #: 1246




                                     /s/ Brian P. Kappel
                                     Brian P. Kappel
                                     bkappel@lightfootlaw.com
                                     John M. Johnson (jjohnson@lighfootlaw.com)
                                     Charles M. Hearn (chearn@lightfootlaw.com)

  OF COUNSEL:
  LIGHTFOOT, FRANKLIN & WHITE, LLC
  The Clark Building
  400 20th Street North
  Birmingham, Alabama 35203
  Telephone:      (205) 581-0700
  Facsimile:      (205) 581-0799

                                     Attorneys for International Paper Co.




                                       31
Case 1:20-cv-00340-TFM-B Document 55 Filed 06/02/21 Page 35 of 35                  PageID #: 1247




                                    CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing has been served upon all
  parties to this action by e-file using the Court’s CM/ECF system and/or by depositing a copy of
  same in the U.S. Mail, postage prepaid and properly addressed as follows:

  William E. Shreve, JR.
  J. Breanne Zarzour
  PHELPS DUNBAR, LLP
  P.O. Box 2727
  Mobile, Alabama 36652

  JRD Contracting & Land Clearing, Inc.
  2100 Camden Bypass
  Camden, AL 36726

  John R. Dailey, Sr.
  2100 Camden Bypass
  Camden, AL 36726

  JRD Contracting, Inc.
  2100 Camden Bypass
  Camden, AL 36726

  Edgar M. Elliott IV
  CHRISTIAN & SMALL LLP
  505 North 20th St., Suite 1800
  Birmingham, AL 35203
  emelliott@csattorneys.com

  Christina M. Bolin
  CHRISTIAN & SMALL LLP
  1 Timber Way Ste 101
  Spanish Fort, AL 36527-5634
  cmbolin@csattorneys.com


         Done this the 2nd day of June, 2021.

                                                /s/ A. David Fawal
                                                OF COUNSEL




                                                  32
